Citation Nr: 0121973	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  95-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a separate rating is warranted for scarring of 
the left elbow attributable to a service-connected left elbow 
injury.

2.  Whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted for service-connected left elbow 
injury, to include residuals of left elbow injury with 
resection of the left radius head and neck and degenerative 
joint disease, left elbow.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied an evaluation in excess of 10 percent 
for service-connected residuals of an injury to the left 
elbow, status post resection of the head and neck of the left 
radius.  By a rating decision of May 1997, the RO increased 
the rating to 30 percent, effective from July 1994.  

In July 1997, the Board remanded the case for additional 
development.  In June 1999, the Board, among other things, 
denied a rating in excess of 30 percent for residuals of a 
left elbow injury with resection of the left radius head and 
neck and degenerative joint disease.  Thereafter, in November 
1999, the United States Court of Appeals for Veterans Claims 
(Court) granted the parties' joint motion for remand.  In the 
motion, the parties asked the Court to vacate the Board's 
decision and remand the matter of entitlement to rating in 
excess of 30 percent for residuals of a left elbow injury 
with resection of left radius head and neck and degenerative 
joint disease.  

The Board entered a decision in August 2000 denying an 
evaluation greater than 30 percent for residuals of a left 
elbow injury with resection of the left radius head and neck 
and degenerative joint disease.  Further, the Board granted a 
separate, 10 percent evaluation for residuals of a left elbow 
injury with resection of the left radius head and neck and 
degenerative joint disease, based on the presence of 
arthritis and limitation of motion.  As well, the Board noted 
that the veteran had scarring related to the service-
connected left elbow disability.  The Board discerned that an 
additional issue was raised by the veteran's contentions and 
the medical evidence; specifically:  Whether a separate 
rating is warranted for scarring of the left elbow 
attributable to the service-connected left elbow disability.  

The Board then remanded for further development the issue of 
whether a separate rating is warranted for scarring of the 
left elbow attributable to the service-connected left elbow 
disability.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.

In correspondence received at the Board in March 2001, the 
veteran requested a hearing at the Board in Washington, D.C.  
He did not appear for a hearing scheduled at the Board in 
July 2001.

In statements made in support of his claim for an increased 
rating for residuals of an injury to the left elbow, the 
veteran asserted that the disability limited the types of 
work he could do and the length of time he could perform 
work.  As previously noted, the Board issued a decision in 
June 1999 denying a rating greater than 30 percent for a 
disability then classified residuals of a left elbow injury 
with resection of the left radius head and neck and 
degenerative joint disease.  In addition, the Board remanded 
what it identified as the included issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b).  The remand 
directed the RO to undertake evidentiary development with 
respect to entitlement to an extraschedular rating and to 
issue a supplemental statement of the case (SSOC) if an 
adjudication of that issue were unfavorable to the veteran.  

The August 2000 rating decision denied entitlement to an 
extraschedular evaluation for residuals of a left elbow 
injury.  However, the March 2001 SSOC did not address the 
included issue of entitlement to an extraschedular 
evaluation.  In view of the procedural history of this case, 
issue number 2 appears on the title page of this decision.

The issue of the propriety of assignment of a separate rating 
for scarring of the left elbow attributable to a service-
connected left elbow injury is addressed in the decision 
which follows.  The issue of an extraschedular rating for 
residuals of an injury to the left elbow, to include 
residuals of left elbow injury with resection of the left 
radius head and neck and degenerative joint disease, left 
elbow is addressed in a REMAND at the end of this decision.  
(It has not been alleged that the scar of the left elbow 
warrants an extraschedular rating based on marked 
interference with employment, and this matter will not be 
addressed.)


FINDING OF FACT

A surgical scar of the left elbow is tender and painful to 
objective demonstration; as such, it constitutes a 
compensable level of disability, separate and distinct from 
service-connected residuals of a left elbow injury based on 
either resection of the left radius head and neck or 
degenerative joint disease.


CONCLUSION OF LAW

A separate rating for scarring of the left elbow attributable 
to a service-connected left elbow injury is warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), including 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran underwent a VA joint examination in August 1994.  
It was found that he had a four-inch surgical scar on the 
anterior surface of the left elbow.

In April 1997, medical records from the VA Medical Center 
(VAMC) in Richmond, Virginia were associated with the claims 
file.  These records reflect, in pertinent part, surgeries 
and follow-up treatment in 1996 relating to abscesses of the 
left forearm apparently caused by cellulitis.  On an 
admission in November 1996, abscess cellulitis of the right 
arm was attributed to an action by the veteran unrelated to 
the service connected disability.

The veteran underwent another joint examination for VA 
purposes in May 1997.  
Clinical inspection disclosed a well-healed surgical scar 
extending from the lateral aspect of the left elbow to the 
proximal forearm, measuring four centimeters. 

On another joints examination for VA purposes in February 
1999, it was found that the left elbow had a well-healed 
surgical scar on the lateral aspect that measured 6 
centimeters.  There were multiple surgical scars involving 
both forearms.

A VA examination was performed in January 2001 pursuant to 
the Board's remand for evidentiary development.  The examiner 
indicated that the claims folder had been reviewed.  Color 
photographs of the veteran's left elbow accompany the 
examination report.  

On examination, there was erythema, swelling and increased 
warmth extending from the deltoid area to the antecubital 
fossa.  The increased warmth extended to the forearm.  Also 
noted was erythema of the lateral elbow area.  Clinical 
inspection of the left lateral elbow revealed a 9 cm, 
hypo/hyperpigmented healed scar, which was nontender to 
palpation.  The veteran indicated tenderness to palpation on 
the medial aspect of the elbow.  The examiner commented that 
this might be related to previously noted cellulitis of the 
left arm.  In this regard, the veteran stated that he had 
been treated with antibiotics and an injection the day before 
at a VA medical facility for swelling and pain of the left 
arm.  

The anterior aspect of the forearm had two, 3 cm 
hyperpigmented scars with noted hypopigmented centers.  Seen 
above this were a 5 cm and also a 4 cm hypo/hyperpigmented 
healed scar.  Also seen was a healing scar, slightly above 
the antecubital fossa.  The veteran indicated slight 
tenderness of the scar.  There was noted to be joint 
tenderness of the elbow and arm with range of motion.  The 
veteran was able to perform full flexion and extension to 
approximately 110 degrees which, he stated, was limited to 
some degree due to swelling and previous surgeries of the 
left arm.  He was able to complete pronation and supination.  
There was no noted depression or raising of the healed scar.  

The diagnoses included healed scar of the left lateral elbow.  
The examiner commented that the scar was tender to palpation 
on examination, and this was felt to be contributory to the 
evidence of cellulitis of the left arm.  The veteran stated 
that he did have pain in this area periodically, particularly 
pain in the joint with changes in the weather; he did not 
relate the pain to the scar itself.  The examiner remarked 
that the scar was well-nourished; there had been no noted, 
repeated "laceration" of this area.  With respect to scars 
noted about the left elbow, only one single scar was 
identified as having been related to the surgical repair of 
the fracture sustained in 1965 as a result of a parachute 
jump.  

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case furnished the veteran, the RO has notified the veteran 
of the information and evidence necessary to substantiate his 
claim.  Pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examination in connection with the claim on appeal.  
Furthermore, the veteran was afforded, but declined an 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A 10 percent rating is warranted for superficial scars, 
poorly nourished, with repeated ulceration.  A 10 percent 
rating is also warranted for superficial scars, tender and 
painful on objective demonstration.  Scars may also be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (2000).  

A review of the record discloses that the veteran has a 
single scar of the left elbow as a result of surgical repair 
following injury to the elbow sustained in a parachute jump 
during service.  The January 2001 VA examination demonstrated 
that a scar of the left elbow is well-healed.  There is no 
medical evidence of adherence of the scar to underlying 
muscle tissue.  Further, the scar is nonulcerated and does 
not in any way impair motion or function of the elbow.  
Criteria for assignment of a compensable rating for the scar 
under either Diagnostic Code 7803 or Diagnostic Code 7805 are 
not satisfied.

Although the January 2001 VA examination did not show that 
the surgical scar of the left elbow was ulcerated or impaired 
function of the affected body part, it was found that the 
scar was tender to palpation.  The examiner expressed the 
belief that the tenderness elicited was, "contributory to 
the evidence of cellulitis of the left arm."  While the 
examiner's statement might be taken as attributing the 
tenderness to cellulitis, rather than to the scar itself, it 
nevertheless remains that the examiner verified that the 
surgical scar was tender to objective demonstration.  

The Board believes that the examiner's statement about the 
source of pain involving the surgical scar of the left elbow 
is equivocal; however, that statement admits of the 
possibility that the scar itself may be at least one of 
causes of the pain elicited.

With resolution of benefit of the doubt in the veteran's 
favor, the Board concludes that the evidence supports a grant 
of a separate, 10 percent evaluation for scarring of the left 
elbow attributable to a service-connected left elbow injury.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. A. § 
5107(b) (West Supp. 2001)); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 


ORDER

A separate, 10 percent rating for scarring of the left elbow 
attributable to a service-connected left elbow injury is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.


REMAND

The Board's June 1999 remand specified evidentiary 
development the RO was to undertake to develop the included 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b) for residuals of a left elbow injury with 
resection of the left radius head and neck and degenerative 
joint disease.  The RO issued a letter to the veteran, dated 
July 8, 1999, which complied with the Board's remand 
instructions.  The veteran did not provide any of the 
information requested in the RO's development letter.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (as codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
Although the RO's development letter complied with 
instructions set forth in the Board's June 1999 remand, the 
RO did not issue an SSOC after its adverse determination on 
the included issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b).  Moreover, the RO has not yet 
considered the veteran's claim in the context of the new law.  
Nor has the veteran had an opportunity to prosecute his claim 
in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claim to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (as codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.

2.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the included 
issue of entitlement to an extraschedular 
rating under 38 C.F.R. 3.321(b) for 
residuals of a left elbow injury with 
resection of the left radius head and 
neck and degenerative joint disease, in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

3.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



